Per curiam.
This is an appeal from a contempt citation for failure to pay child support. The parties were divorced and entered into an agreement settling alimony, property rights, child support and child custody. The appellant later sought modification of the child support agreement. At that time the parties discovered that the agreement had been inadvertently omitted from the final divorce decree. The trial court corrected the omission nunc pro tunc on the joint petition of both parties. The petition for modification was denied. The appellee brought the contempt proceeding for past arrearages.
1. Appellant contends that the Georgia alimony statutes in effect at the time of the judgment are unconstitutional under Orr v. Orr, - U. S. - (99 SC 1102, 59 LE2d 306) (1979). This issue cannot be raised for the first time on appeal. Kosikowski v. Kosikowski, 243 Ga. 413 (254 SE2d 363) (1979).
2. The correction of the original divorce decree was proper under Code Ann. § 81A-160. Lowe v. Lowe, 243 Ga. 398 (254 SE2d 323) (1979).

Judgment affirmed.


All the Justices concur.